Citation Nr: 1419902	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  11-02 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected adjustment disorder, currently evaluated as 30 percent disabling prior to December 18, 2012, and as 70 percent disabling thereafter, to include the issue of the propriety of a reduction from 100 percent to 30 percent, with an effective date of September 1, 2010.

2.  Whether the severance of special monthly compensation under 38 U.S.C.A. § 1114(s), effective September 1, 2010, was proper.

3.  Whether the severance of Dependents' Educational Assistance, effective September 1, 2010, was proper.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1985 to April 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Waco, Texas, which reduced the Veteran's evaluation for her service-connected adjustment disorder from 100 percent to 30 percent, which discontinued her special monthly compensation under 38 U.S.C.A. § 1114(s), and which discontinued her Dependents' Educational Assistance.  In each case, the RO assigned an effective date of September 1, 2010.  

The Veteran appealed the reduction of her 100 percent rating, and the discontinuance of her special monthly compensation, and her Dependents' Educational Assistance, and the issue of entitlement to a rating in excess of 30 percent for her adjustment disorder.  

In September 2013, the RO granted her claim for an increased rating, to the extent that it assigned a 70 percent rating, with an effective date of December 18, 2012.  Since this increase did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In June 2012, the Veteran was afforded a Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) who is rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  


FINDINGS OF FACT

1.  The RO's June 2010 rating decision, which reduced the Veteran's rating for her service-connected adjustment disorder from 100 percent to 30 percent, effective September 1, 2010, considered the required regulatory provisions and afforded the Veteran all required due process.

2.  The RO's June 2010 rating decision, which discontinued the Veteran's special monthly compensation under 38 U.S.C.A. § 1114(s), effective September 1, 2010, considered the required regulatory provisions and afforded the Veteran all required due process.

3.  The RO's June 2010 rating decision, which discontinued the Veteran's Dependents' Educational Assistance, effective September 1, 2010, considered the required regulatory provisions and afforded the Veteran all required due process.

4.  For the period from September 2, 1010, to December 17, 2012, the Veteran's service-connected adjustment disorder is shown to have been productive of difficulties with memory and concentration, but not occupational and social impairment with reduced reliability and productivity.

5.  As of December 18, 2012, the Veteran's service-connected adjustment disorder is shown to have been productive of some depression, sleep difficulty, impairment of memory and concentration, but it is not shown to have been manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The RO's June 2010 rating decision, which reduced the Veteran's rating for her service-connected adjustment disorder from 100 percent to 30 percent, effective September 1, 2010, was proper; restoration of the 100 percent rating is not warranted.  38 C.F.R. § 3.655 (2013). 

2.  The RO's June 2010 rating decision, which discontinued the Veteran's special monthly compensation under 38 U.S.C.A. § 1114(s), effective September 1, 2010, was proper; restoration of special monthly compensation under 38 U.S.C.A. § 1114(s) is not warranted.  38 C.F.R. § 3.655 (2013).

3.  The RO's June 2010 rating decision, which discontinued Dependents' Educational Assistance, effective September 1, 2010, was proper; restoration of Dependents' Educational Assistance is not warranted.  38 C.F.R. § 3.655 (2013).

4.  For the period from September 2, 1010, to December 17, 2012, the criteria for a rating in excess of 30 percent for service-connected adjustment disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9440 (2013).

5.  As of December 18, 2012, the criteria for a rating in excess of 70 percent for service-connected adjustment disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9440 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Restoration - 100 percent rating, SMC, and DEA

With regard to the history of the disability in issue, the Veteran's service treatment records show that during service she was noted to have memory lapses and loss (related to epilepsy/seizures, which were diagnosed in 2003) (service connection is currently in effect for disabilities that include petit mal seizures and transient ischemic attacks).  She was also noted to have depression.  See e.g., January 2006 examination report.  A Medical Board Evaluation report, dated in December 2005, notes diagnoses that included depression.  A neuropsychological report, dated in January 2006, contained diagnoses that include depressive disorder, NOS (not otherwise specified).  As for the post-service medical evidence, a VA psychiatric examination report, dated in June 2006, contains an Axis I diagnosis of adjustment disorder, chronic, and an Axis V diagnosis of a GAF score of 58.  See 38 C.F.R. § 4.1 (2013).

In November 2006, the RO granted service connection for adjustment disorder, evaluated as 30 percent disabling.  There was no appeal, and the RO's decision became final.  38 U.S.C.A. § 7105(c) (West 2002).  

In March 2008, the Veteran filed a claim for an increased rating.  In August 2008, the RO granted the claim, assigning a 100 percent evaluation, with an effective date of February 12, 2007.  

In February 2009, the RO determined that the Veteran was not competent to handle disbursement of funds.  

In March 2010, in two letters, the RO notified the Veteran that it proposed to reduce her evaluation to 30 percent, and that it proposed to discontinue her SMC and DEA.  

In June 2010, the RO reduced the Veteran's evaluation for her service-connected adjustment disorder from 100 percent to 30 percent, discontinued her special monthly compensation under 38 U.S.C.A. § 1114(s), and discontinued her Dependents' Educational Assistance.  

The Veteran appealed the reduction of her 100 percent rating, and the discontinuance of her special monthly compensation, and her Dependents' Educational Assistance, and the issue of entitlement to a rating in excess of 30 percent for her adjustment disorder.  The Board will first adjudicate the issues of the propriety of the reduction of her 100 percent rating, and the discontinuance of her special monthly compensation, and her Dependents' Educational Assistance.  

The Board initially notes that subsequent to the RO's June 2010 decision, the Veteran has submitted private treatment reports, dated in 2011, together with a waiver of RO review.  See 38 C.F.R. § 20.1304 (2013).  The claims file also includes a number of VA medical reports that have been added to the Veteran's claims file, dated through 2013.  The Veteran has not specifically waived RO review of this evidence, and with regard to the restoration/discontinuance issues, the RO has not reviewed this evidence and issued a supplemental statement of the case.  Id.  However, this evidence is dated after the RO's June 2010 rating decision, it does not implicate the applicable criteria, discussed infra, and the Board has determined that this evidence is not "pertinent" as defined at 38 C.F.R. § 20.1304(c).  Accordingly, a remand for RO consideration is not required.

The regulations governing the propriety of a reduction of a rating differ, depending on how long the rating at issue has been in effect.  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b).  These provisions prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction of a rating which has been in effect for five years, and these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995). 

As previously stated, in August 2008, the RO granted the claim, assigning a 100 percent evaluation, with an effective date of February 12, 2007.  Thus, at the time of the RO's June 2010 rating decision, the Veteran's 100 percent rating had not been in effect for more than 5 years.  Thus, provisions for adjudicating reductions of ratings that have continued for five years or longer at the same level, under 38 C.F.R. § 3.344(a) and (b), are not for application. Instead, an adequate reexamination that discloses improvement in the condition will warrant a reduction in rating.  38 C.F.R. § 3.344 (c); see also Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  38 C.F.R. § 3.340.  Permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 3.340(b).  Once permanence is established, a Veteran need not undergo further VA examinations in order to retain his total disability rating for the permanent disability.  38 C.F.R. § 3.327(b)(2)(iii).  No finding of permanent and total disability was in effect for an adjustment disorder when the rating reduction at issue was effectuated, nor had the Veteran sought a determination that the disability was permanent and total.  The Veteran does not contend that her adjustment disorder had resulted in permanent and total disability.  

With respect to disabilities that are likely to improve, that is, as defined for VA purposes, disability ratings in effect for less than five years, re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  The applicable provision has been interpreted as requiring VA to ascertain, based on a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations, when a reduction is implemented.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The RO has evaluated the Veteran's adjustment disorder under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9440.

Under DC 9440, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is not warranted unless there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of closes relatives, the Veteran's own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994). 

GAF scores ranging from 31 to 40 are reflective of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work...).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV").

It appears that the procedural safeguards have been met.  Specifically, when a reduction in evaluation is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  In this case, in two letters sent to the Veteran in March 2010, the RO informed the Veteran of the proposed reduction, and indicated that the Veteran's rating for her adjustment disorder was to be reduced to 30 percent, and the discontinuance of SMC and DEA, and the reasons for the proposed reduction and discontinuances were discussed.

The evidence of record includes a VA psychiatric examination report, dated in June 2008, which showed that there was no history of hospitalization for psychiatric symptoms, that she had discontinued use of an antidepressant more than a year ago.  On examination, she had some word-finding difficulty, but she was oriented to person, time and place, with unremarkable thought content and thought content.  With regard to judgment and insight, she understood the outcome of her behavior, and understood that she had a problem.  There was no inappropriate behavior, obsessive or ritualistic behavior, panic attacks, suicidal or homicidal ideation, or episodes of violence.  She was able to maintain minimum personal hygiene, and she had good impulse control.  Remote memory was normal, and recent memory was mildly impaired.  There was no effect upon the activities of daily living, except for a slight effect on household chores and shopping, moderate effects on driving, and severe effects on traveling (although this was related to seizures).   She knew the amounts of her benefit payments, and monthly bills.  Although she could not prudently handle payments, she did not personally handle money and payment of bills, and she needed some assistance managing her finances due to attention and memory difficulties.  She was noted to currently be employed full-time as a supply clerk beginning two weeks before.  Her next most recent full-time job was from August 2007 to February 2008, from which she resigned due to her seizures.  The Axis I diagnosis was cognitive disorder, NOS, and adjustment disorder, chronic.  The Axis V diagnosis was a GAF score of 45, with a high during the past year of 50, and a low of 35-40.  The examiner stated that there was not total occupational and social impairment due to her mental disorder signs and symptoms.  There were mental disorder signs and symptoms resulting in deficiencies in judgment, thinking, family relations, work, mood, or school.  The examiner stated that significant memory, impairment makes her unable to maintain a productive employment.  There was also severe impairment to maintain employment.  The examiner stated that the Veteran's cognitive disorder makes her unable to maintain employment, and that it is more likely than not directly related to her service-connected seizure disorder and adjustment disorder.  

A statement from D.E.W., D.O., dated in August 2009, indicates that, "[The Veteran] has been under my care since October of 2006 and I find her to be medically and physically competent with no mental or physical limitations."

A November 2009 VA psychiatric examination report shows the following: the Veteran reported that since her last examination (in June 2008), she had not had any psychiatric hospitalizations or received outpatient care.  She took issue with a previous finding of incompetence.  She explained that she paid the bills for her and her husband, and that she had only paid one bill late, due to a keystroke error.  She said that this had upset her husband and caused an argument.  She further explained that she had trouble finding the clinic the day of her June 2008 examination because she had become upset over this argument.  The examiner noted that within two weeks of her June 2008 VA examination, she was employed at Ft. Hood in logistics, and she was still employed there.  She indicated that she enjoys her job.  She was noted to be very outgoing, and to be heavily involved in her neighborhood activities and groups.  She had many friends and loved to be involved in politics and neighborhood committees.  She rated her psychiatric problems as moderate, and said she had anxiety a few times a month, but that she talked to herself to calm down.  There were no periods of remission.  Since late June 2008 she had missed about one week of work due to migraine headaches.  She was taking Topamax, Naprosyn, and Midrin.  She said her overall mood was "ok," and that when she felt stressed, she left the situation or told herself to calm down.  She denied any problems of thought process or communication, or difficulty in processing information.  There were no delusions, hallucinations, inappropriate behavior, suicidal or homicidal thoughts, problems maintain minimum hygiene or other basic activities of daily living, obsessive or ritualistic behavior, panic attacks, or impaired impulse control.  She was oriented to person, place, and time.  She was able to perform serial-7s without error, and recall three out of three unrelated words upon immediate recall, and three minutes later.  Speech was clear and understandable.  She complained of anxiousness three to four times per month, and being irritable when she felt stressed or overwhelmed.  She had no problems with sleep, about seven to eight hours per night.  She was also competent to manage VA funds.  The Axis I diagnosis was adjustment disorder, chronic, by history.  The Axis V diagnosis was a GAF score of 60.  The examiner stated that there was occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to mental disorder signs or symptoms, but generally satisfactory functioning (routine behavior, self-care, and conversation normal).

The Board finds that the RO's reduction from 100 percent to 30 percent was proper.  The Veteran's June 2008 VA examination showed that the Veteran had been found to be incompetent for the purposes of handling disbursement of VA funds, and that she was afforded a GAF score of 45, with a high during the past year of 50, and a low of 35-40 (representing symptoms ranging from "some impairment in reality testing or communication" to "serious" symptoms).  However, the examiner stated that there was not total occupational and social impairment due to her mental disorder signs and symptoms.  See Sellers v. Principi, 372 F.3d. 1318, 1324 (Fed. Cir. 2004) (noting that total occupational and social impairment is the sole basis for assigning a 100 percent schedular evaluation).  Nevertheless, in August 2008, the RO granted a 100 percent rating, citing the June 2008 examiner's conclusion that she was unemployable "due to attention and memory difficulties."  

However, the subsequently-dated medical evidence shows that in August 2009, a private physician stated that he had been treating the Veteran since October of 2006, and "I find her to be medically and physically competent with no mental or physical limitations."  This indicates that she had little no psychiatric symptoms as of that date, which was over a year following the June 2008 VA examination.  Furthermore, the November 2009 VA examination report includes findings sufficient to establish that it was reasonably certain that the Veteran had demonstrated material improvement that would be maintained under the ordinary conditions of her life.  Specifically, that report shows that the Veteran had been working full-time since June 2008, which is a period of about one year and five months.  This is therefore additional evidence of sustained improvement.  The report also reflects that she enjoyed her job, and she essentially argued that the findings in the June 2008 VA report were not representative of her condition and indicated that it was worse than it actually was.  She provided extensive explanation in support of her argument.  She further reported that she was very outgoing, and that she was heavily involved in her neighborhood activities and groups, and that she had many friends and loved to be involved in politics and neighborhood committees.  She rated her psychiatric problems as moderate, and said she had anxiety a few times a month, but that she talked to herself to calm down.  She did not report any time lost at work since June 2008 due to psychiatric symptoms.  The report contains essentially unremarkable findings, other than some evidence of anxiousness, which she complained occurred three to four times per month, and being irritable when she felt stressed or overwhelmed.  The Axis V diagnosis was a GAF score of 60, which is evidence of moderate symptoms.  The examiner further stated that there was occasional decrease in work efficiency or intermittent periods of the inability to perform occupational tasks due to mental disorder signs or symptoms, but generally satisfactory functioning (routine behavior, self-care, and conversation normal).  This corresponds to a 30 percent rating under the criteria at 38 C.F.R. § 4.130.  Although the RO's rating decision did not specifically mirror the language used in Brown, the RO concluded that her condition had "greatly improved," and that the evidence showed she had "significant improvement."   In this regard, the November 2010 statement of the case shows that she was notified of the provisions at 38 C.F.R. §§ 3.105 and 3.344.  The Board therefore finds that the RO's analysis reasonably encompassed the requirements set forth in Brown.  Cf. Lehman v. Derwinski, 1 Vet. App. 339 (1991).  

In summary, the August 2009 report from Dr. W., and the November 2009 VA examination report are sufficient to show an improvement in the Veteran's adjustment disorder and that the RO properly evaluated her disability as 30 percent disabling.  In addition, the evidence is sufficient to show that there was an actual change in her disability, that an improvement in her disability had actually occurred, and that such improvement actually reflected an improvement in her ability to function under the ordinary conditions of life and work.  Brown.  The November 2009 VA examination report reflected this change, and it was a thorough examination, as it included her subjective history, and current findings, and the examiner's estimation of her level of disability.  Id.  Given the foregoing, the Board finds that the RO's June 2010 reduction of the Veteran's disability rating for her adjustment disorder from 100 percent to 30 percent was proper.  


B.  SMC and DEA

In its June 2010 rating decision, following its reduction of the Veteran's rating for her service-connected adjustment disorder from 100 percent to 30 percent, the RO discontinued the Veteran's special monthly compensation under 38 U.S.C.A. § 1114(s), and Dependents' Educational Assistance.  In each case, the effective date was September 1, 2010.  The Veteran has appealed.  

For the purposes of educational assistance under chapter 35, the child or surviving spouse of a veteran will have basic eligibility if the following conditions are met: (1) the veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) the veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510, 3512 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.807(a), 21.3021, 21.3030, 21.3040, 21.3041 (2013).

If a veteran does not qualify for increased benefits for aid and attendance, increased compensation benefits may still be payable if the veteran has a single service-connected disability rated as 100 percent and: (1) Has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) Is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The Board finds that the RO's discontinuance of SMC under 38 U.S.C.A. § 1114(s), and DEA, was warranted.  In this decision, the Board has determined that the RO's reduction of the Veteran's rating for her service-connected adjustment disorder from 100 percent to 30 percent was warranted.  Given that determination, the Veteran's service-connected disabilities were: abnormality of the pharynx and probable sleep apnea, evaluated as 50 percent disabling, migraine headaches, evaluated as 30 percent disabling, adjustment disorder, evaluated as 30 percent disabling, petit mal seizures and transient ischemic attacks, evaluated as 20 percent disabling, right foot pes planus, plantar fasciitis, bunion, calluses, hallux valgus, and amputation distal 5th toe, evaluated as 10 percent disabling, left foot pes planus, plantar fasciitis, and residuals of bunionectomy, evaluated as 10 percent disabling, and recurrent cervical strain, recurrent lumbar strain, residuals of right ankle sprain, hypertension, constipation, and appendectomy scar, with each disability evaluated as noncompensable (0 percent disabling).  

As the Veteran was not shown to have qualified for increased benefits for aid and attendance, as she did not have has a single service-connected disability rated as 100 percent disabling, and as she did not have a permanent total service-connected disability, she did not meet the criteria for SMC at 38 U.S.C.A. § 1114(s), or the criteria for DEA.  Accordingly, the RO's discontinuance of SMC at 38 U.S.C.A. § 1114(s), and DEA, was proper.  


II.  Increased Rating

In Part I of this decision, the Board determined that the RO's June 2010 reduction of the Veteran's disability rating for her adjustment disorder from 100 percent to 30 percent was proper.  However, in her notice of disagreement to the June 2010 decision, the Veteran indicated that she also desired to appeal the issue of entitlement to an increased rating.  The applicable laws, regulations, and rating criteria were discussed in Part I.  The relevant medical evidence, dated through June 2010, was also summarized and is included herein.  

During her Board hearing, held in June 2012, the Veteran testified that she had not worked for about three years due to her symptoms, and that her condition was essentially unchanged from about 2008.  She asserted that she had minimized the severity of her symptoms during her November 2009 VA examination because she was afraid of losing custody of her son if she were not found to be competent.  She complained of symptoms that included poor concentration, depression, and sleep difficulties.  

As a 100 percent rating is in effect from February 12, 2007, to August 31, 2010, the increased rating claim is moot during this time period.  In September 2013, the RO granted the Veteran's claim for an increased rating, to the extent that it assigned a 70 percent rating, with an effective date of December 18, 2012.  The Board will therefore consider the evidence between September 1, 2010, and December 17, 2012 to determine whether a rating in excess of 30 percent is warranted, and the evidence dated as of December 18, 2102, to determine whether a rating in excess of 70 percent is warranted.  

A.  September 1, 2010, to December 17, 2012

Reports from New Day Counseling, dated between May and July of 2011, show that, overall, the Veteran tended to complain of relationship and family difficulties.  A May 2011 report includes findings of normal speech and thought content, and that she was fully oriented and well-groomed.  Memory was considered intact.  She had difficulty concentrating.  The GAF score was 52.  Reports, dated in June 2011, note complaints of forgetfulness at times, and that she was taking Zoloft and Xanax.  A statement from a social worker notes that she had a variety of stressors from dealing with the recent death of her mother.  Her diagnosis was adjustment disorder with anxiety and depression, and the Veteran was limited in "her ability to feel comfortable leaving the house, decreasing her social interaction with available family members, and reducing her frustration tolerance."  Reports, dated in July 2011, note the following: "She processed her excitement at resuming her job an as election judge in Tx (Texas) in November 2011 and March 2012 and her desire to resume activities in politics when she returns to Tx next summer."  She continued to "do well in her mood, outlook, and productivity," and she had reorganized her office.  She planned to work out more, to go school in the fall, and become more active in her church.  She was a "team mom" on her son's football team last year, had been going to his football camp, and she was "very active and social with the other parents and hosted Thanksgiving at her house last year," but felt unmotivated and uninterested to do those things this year.  She had a brighter affect and less depressive symptoms.  An August 2011 report notes, "Processed her weekend activities with friends and relatives and her increased socialization."

The Board finds that for the period from September 1, 2010 to December 17, 2012, a rating in excess of 30 percent is not warranted.  The Veteran's symptoms are not sufficiently severe to have resulted in occupational and social impairment with reduced reliability and productivity.  The totality of the evidence more closely resembles the criteria for not more than a 30 percent rating.  Overall, there is little or no evidence of a such symptoms as flattened affect, speech impairment, panic attacks more than once a week, difficulty in understanding complex commands, impaired judgment; impaired abstract thinking; disturbances of motivation and mood, or difficulty in establishing and maintaining effective work and social relationships.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013) (38 C.F.R. § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas).  The Veteran has reported that she works, apparently part-time, as an election judge in Texas, although the hours and details of this position are not detailed.  She was noted to continue to "do well in her mood, outlook, and productivity."  She appears to have been quite socially active with her son's football team events, and with her friends, family and her church.  There is some evidence of impairment of memory.  The only GAF score was 52, which indicates moderate symptoms.  See QRDC DSM-IV.  

In summary, there is insufficient evidence of such symptoms as flattened affect; irregular speech; difficulty in understanding complex commands; impairment of short- and long-term memory; and impaired abstract thinking, nor are the other adjustment disorder symptoms shown to have resulted in such impairment.  The Board therefore finds that the Veteran's symptoms are not of such severity to approximate, or more nearly approximate, the criteria for a rating in excess of 30 percent under DC 9440.  See 38 C.F.R. § 4.7 .




B.  As of December 18, 2012

A VA examination report, dated in September 2013, shows the following: the examiner indicated that the Veteran's claims file had been reviewed.  The diagnosis was adjustment disorder with mixed anxiety and depressed mood.  The Axis V diagnosis was a GAF score of 55.  The Veteran had occupational and social impairment with reduced reliability and productivity.  She had been married three times, and was most recently divorced in 2009.  She had a good relationship with her three children.  She said that she did not enjoy any social activities because she was afraid she would have a seizure.  She had resigned from her first post-service job in family readiness assistance after six months because it was "too demanding and unfamiliar."  She said that she would have seizures at work but did not want to tell anyone.  She next worked in logistics for a year at Ft. Hood.  This job ended because it was temporary.  After taking care of her ill mother, she was hired for another job in logistics, however, she could not "catch on to the computer," and she "failed to remember the steps of the jobs."  The report additionally indicates that she had depressed mood, anxiety, panic attacks less than once a week, mild memory loss (such as forgetting names directions or recent events), difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or worklike setting, and obsessional rituals which interfere with routine activities.  She was capable of managing her funds.  The examiner concluded that she could not be considered unemployable.  The examiner explained that the Veteran had not consistently participated in any evidence-based therapy that may help her cope with her issues, and that her functioning could improve after this therapy.  

The Board finds that the Veteran is not entitled to a rating in excess of 70 percent as of December 18, 2012.  The evidence of record is insufficient to show total occupational and social impairment as a result of her service-connected adjustment disorder.  There is no evidence of such symptoms as suicidal or homicidal ideation, and audio or visual hallucinations.  There are no findings of psychosis, delusions, or a thought disorder.  The Veteran's GAF score is 55.  This score reflects moderate symptoms.  See QRDC DSM-IV.  The examiner indicated that the Veteran had had occupational and social impairment with reduced reliability and productivity, and this corresponds to a 50 percent rating under 38 C.F.R. § 4.130.  Although certain symptoms appear to implicate the criteria for a 70 percent rating, 38 C.F.R. § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the Veteran occupational and social impairment in most of the referenced areas.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Given the findings in the VA examination report, and the Veteran's GAF score of 55, the RO's assignment of a 70 percent rating therefore appears to have been quite generous.  Additionally, the evidence is insufficient to show gross impairment in thought processes or communication, persistent hallucinations or delusions, grossly inappropriate behavior, persistent danger of hurting self or others, the Veteran's intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, or disorientation to time or place.  Finally, the examiner concluded that she could not be considered unemployable.  In summary, the evidence is insufficient to show that the Veteran has psychiatric symptoms that are so severe as to warrant a 100 percent rating, and the claim must be denied.

Based on the Veteran's employment history and recent VA opinions regarding her employability, the Board also does not find that the record has raised the issue of entitlement to a total disability rating based on individual unemployability under Rice v. Shinseki, 22 Vet. App. 447 (2009).  


C.  Conclusion

The Board has considered the Veteran's statements that she should be entitled to a higher disability rating for her adjustment disorder.  She has reported decreased function due to such symptoms as decreased memory and concentration, depression, and sleep difficulties.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board may also consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d at 1331.  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran is competent to report her current psychiatric symptoms as these observations come to her through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that her symptoms are of such severity as to warrant a higher rating.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, are more probative than the Veteran's assessment of the severity of his disability.  The examinations also took into account the Veteran's subjective statements with regard to the severity of her psychiatric disability.

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2013); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected adjustment disorder disability are congruent with the disability picture represented by the disability rating assigned herein.  The criteria for the ratings assigned herein more than reasonably describe the Veteran's disability level and symptomatology.  The Veteran is shown to have some depression, decreased memory and concentration, with no history of relevant hospitalization.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe her disability level and symptomatology.  Thun, 22 Vet. App. At 115.  

With respect to the second Thun element, the evidence does not suggest that any of the related factors are present.  In particular, the evidence of record does not show that her disability has caused her to miss work, or that it has resulted in any hospitalizations.  Although she has reported that she did not continue at her most recent job because of poor memory and cognition, there is no objective evidence of this, and a VA examiner has concluded that she is not unemployable due to psychiatric symptoms.  The Board finds, therefore, that the Veteran's service-connected disability at issue does not result in marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if her disability picture was exceptional or unusual, referral would not be warranted.  






III.  The Veterans Claims Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

Although it does not appeal that a VCAA letter was issued, the Board finds that any notice error did not affect the essential fairness of the adjudication, as VA has obtained all relevant evidence, and as the appellant has demonstrated actual knowledge of what was necessary to substantiate the claims.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), reversed and remanded on other grounds sub nom, Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  In this regard, in February and March of 2010, the Veteran was provided with notices of proposed reductions.  She has been provided a meaningful opportunity to participate effectively in the processing of her claims, as she has been afforded the opportunity to submit additional argument and evidence, which she has done.  She addressed the issues at a hearing in June 2012.  In addition, a review of the appellant's submissions, and the transcript of her hearing, indicates actual knowledge on the part of the claimant, and that a reasonable person could be expected to understand what was needed to support the claims.  In September 2013, her increased rating claim was readjudicated and partially granted.  The Board therefore finds that no prejudice to the Veteran will result from proceeding with adjudication without additional notice or process.  Furthermore, as discussed below, it appears that VA has obtained all relevant evidence.  Id.  

The RO also provided assistance to the Veteran has required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's service treatment reports, and VA and non-VA medical records, have been obtained, and the Veteran has been afforded examinations.  The Veteran and her representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced her in the adjudication of the appeal.  See Mayfield, 19 Vet. App. at 103.  

In June 2002, the Veteran was provided an opportunity to set forth her contentions during a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the June 2012 hearing, the AVLJ identified the issues on appeal.  Also, information was solicited regarding the severity of her disability.  The testimony did not reflect that there were any outstanding medical records available that would support her claims.  Therefore, not only were the issues "explained...in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

Entitlement to an increased rating for service-connected adjustment disorder, currently evaluated as 30 percent disabling prior to December 18, 2012, and as 70 percent disabling thereafter, to include the restoration of a 100 percent rating, effective from September 1, 2010, is denied.

The appeal as to the propriety of the severance of special monthly compensation under 38 U.S.C.A. § 1114(s), effective September 1, 2010, is denied.

The appeal as to the propriety of the severance of Dependents' Educational Assistance, effective September 1, 2010, is denied.




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


